UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
SAKI BACHA (aka MOHAMMED JAWAD), )
                                           )
                        Petitioner,        )
                                           )
            v.                             ) Civil Action No. 05-2385 (ESH)
                                           )             (ISN 900)
BARACK H. OBAMA, et al.,                   )
                                           )
                        Respondents.       )
__________________________________________)

                                             ORDER

        Before the Court is respondents’ notice that respondents will no longer treat petitioner as

detainable under the AUMF (Dkt. No. 311) and petitioner’s response thereto (Dkt. No. 314),

respondents’ proposed order and judgment (Dkt. No. 319), and respondents’ memorandum in

support of respondents’ proposed order for resolution of this action (Dkt. No. 320). For the

reasons stated during today’s public hearing, it is hereby

        ORDERED that Mohammed Jawad’s petition for writ of habeas corpus is GRANTED.

It is

        FURTHER ORDERED that on or before August 6, 2009, respondents shall submit to

the Congress the information required under Section 14103(e) of the Supplemental

Appropriations Act, Pub. L. No. 111-32, 123 Stat. 1859 (2009). It is

        FURTHER ORDERED that beginning on August 21, 2009, when 15 days following the

submission of the aforesaid information to the Congress have passed, respondents shall promptly

release petitioner Jawad from detention at the U.S. Naval Station at Guantanamo Bay and

transfer him to the custody of the receiving government. It is
       FURTHER ORDERED that petitioner Jawad shall be treated humanely consistent with

respondents’ legitimate security and operational concerns. It is

       FURTHER ORDERED that on or before August 24, 2009, respondents shall file a

status report regarding petitioner Jawad’s transfer.

       SO ORDERED.




                                              _________/s/______________
                                              ELLEN SEGAL HUVELLE
                                              United States District Judge


Date: July 30, 2009